As filed with the Securities and Exchange Commission on September 23, 2010. Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WSFS Financial Corporation (Exact name of Registrant as specified in its charter) Delaware 22-2866913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Delaware Avenue Wilmington, Delaware 19801 (Address of principal executive offices) WSFS Financial Corporation 2005 Incentive Plan (Full Title of the Plan) Stephen A. Fowle Chief Financial Officer WSFS Financial Corporation 500 Delaware Avenue Wilmington, Delaware 19801 (302) 792-6000 (Name, address and telephone number of agent for service) Copies to: John J. Spidi, Esq. Malizia Spidi & Fisch, PC 1227 25th Street,, N.W. Suite 200 West Washington, D.C. 20037 (202) 434-4660 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (2) Common Stock $0.01 par value per share 335,000 shares $ $ $ Maximum number of additional shares issuable under the WSFS Financial Corporation 2005 Incentive Plan, as such amount may be increased in accordance with said plan in the event of a merger, consolidation, recapitalization, stock dividend, stock split or similar event involving the Registrant. In accordance with Rule 457(h) the registration fee has been calculated based upon the average of the high and low selling prices of the common stock of the Registrant as reported on the Nasdaq Global Select Market on September 22, 2010 of $37.11 per share ($12,431,850 in aggregate). This Registration Statement shall become effective automatically upon the date of filing, in accordance with Section 8(a) of the Securities Act of 1933 (“1933 Act”) and Rule 462 of the 1933 Act. ***** Note:This registration statement registers 335,000 additional shares of Common Stock of the Registrant to be issued under the WSFS Financial Corporation 2005 Incentive Plan for which a registration statement on Form S-8, (Commission File No. 333-127225), has been filed and is effective. In accordance with General Instruction E to Form S-8, this registration statement incorporates by reference the contents of such prior registration statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Wilmington in the State of Delaware, as of September 22, 2010. WSFS FINANCIAL CORPORATION Date: September 22, 2010 By: /s/ Mark A. Turner Mark A. Turner President and Chief Executive Officer POWER OF ATTORNEY We, the undersigned directors and officers of WSFS Financial Corporation, do hereby severally constitute and appoint Mark A. Turner and Stephen A. Fowle with full powers of substitution, and each of them acting individually, as our true and lawful attorney and agent, to do any and all things and acts in our names in the capacities indicated below and to execute any and all instruments for us and in our names in the capacities indicated below which said Mark A. Turner and Stephen A. Fowle may deem necessary or advisable to enable WSFS Financial Corporation, to comply with the Securities Act of 1933, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission, in connection with the Registration Statement on Form S-8 relating to the offering of the Company’s Common Stock, including specifically, but not limited to, power and authority to sign, for any of us in our names in the capacities indicated below, the Registration Statement and any and all amendments (including post-effective amendments) thereto; and we hereby ratify and confirm all that said Mark A. Turner and Stephen A. Fowle shall do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: September 22, 2010 By: /s/ Mark A. Turner Mark A. Turner President and Director (Principal Executive Officer) Date: September 22, 2010 By: /s/ Charles G. Cheleden Charles G. Cheleden Vice Chairman and Director Date: September 22, 2010 By: /s/ Marvin N. Schoenhals Marvin N. Schoenhals Chairman Date: September 22, 2010 By: /s/ Jennifer W. Davis Jennifer W. Davis Director Date: September 22, 2010 By: /s/ Donald W. Delson Donald W. Delson Director Date: September 22, 2010 By: /s/ John F. Downey John F. Downey Director Date: September 22, 2010 By: /s/ Anat M. Bird Anat M. Bird Director Date: September 22, 2010 By: /s/ R. Ted Weschler R. Ted Weschler Director Date: September 22, 2010 By: /s/ Joseph R. Julian Joseph R. Julian Director Date: September 22, 2010 By: /s/Dennis E. Klima Dennis E. Klima Director Date: September 22, 2010 By: /s/ Calvert A. Morgan, Jr. Calvert A. Morgan, Jr. Director Date: September 22, 2010 By: /s/ Thomas P. Preston Thomas P. Preston Director Date: September 22, 2010 By: /s/ Scott E. Reed Scott E. Reed Director Date: September 22, 2010 By: /s/ Claibourne D. Smith Claibourne D. Smith Director Date: September 22, 2010 By: /s/ Stephen A. Fowle Stephen A. Fowle Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) INDEX TO EXHIBITS Exhibit Description Opinion of Malizia Spidi & Fisch, PC as to the validity of the Common Stock being registered Consent of Malizia Spidi & Fisch, PC (appears in their opinion filed as Exhibit 5.1) Consent of KPMG LLP 24 Reference is made to the Signatures section of this Registration Statement for the Power of Attorney contained therein WSFS Financial Corporation2005 Incentive Plan, as amended
